Title: To Thomas Jefferson from Nathaniel Wolfe, 18 December 1824
From: Wolfe, Nathaniel
To: Jefferson, Thomas

Dear sir,  Maysville Buckingham Decem. 18th 1824.Wishing to become a Student of the University, the next Year. I embrace this opportunity of writing to you, concerning the price of Board and tuition. I received a Letter from my eldest Brother a few days Since, informing me that he was desirous of knowing what the expences attending my going to the University would be—I am also desirous of Knowing what Books it would be requisite for me to bring. Probably you would wish to know how far I have advanced.—I have revis’d Latin as far as Horace. Greek as far as Græca Minora. I would not trouble you but for the circumstance of my Brothers being desirous of Knowing immediately. You will oblige me very much by answering this Letter by the return Mail.I am sir Yrs. very RespectfullyNathaniel Wolfe.